*568Although the detective who arrested defendant should not have been permitted to testify that the arrest was made after a conversation with an eyewitness (People v Holt, 67 NY2d 819, 821), this testimony did not bolster the testimony of a second eyewitness to the robbery, who, like the first victim, said that defendant had previously made purchases in his store. Nor did it bolster the identification testimony of a third victim, who had been twice robbed by defendant in unrelated incidents, and who identified defendant at a lineup. Clearly, the Trowbridge error was harmless (see, People v Burgess, 66 AD2d 667).
Defendant’s remaining claims are unpreserved or meritless. Concur — Sullivan, J. P., Kupferman, Ross and Kassal, JJ.